Citation Nr: 1614661	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition, to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which (in pertinent part) declined to reopen the claim of entitlement to service connection for a back condition.

In October 2009, the Veteran submitted correspondence concerning his back condition, which the RO construed as a timely notice of disagreement with the December 2008 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  A Statement of the Case was issued in November 2014, and in December 2014, the Veteran perfected an appeal by submitting a VA Form 9.

In October 2014, the Board remanded the issue of entitlement to an earlier effective  date for status post left total knee replacement in order to issue the Veteran a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was issued in October 2014, and the Veteran did not timely perfect an appeal.  See 38 C.F.R. §§ 20.202, 20.302.  Accordingly, that issue is not currently before the Board.

The Veteran participated in a Travel Board hearing before the undersigned in December 2015, during which he offered testimony pertaining to his back condition.  However, the Board was unable to produce a transcript due to an audio malfunction.  In January 2016, the Board notified the Veteran of his right to another hearing under 38 C.F.R. § 20.717.  In February 2016, he indicated that he did not wish to appear at another hearing and requested that the Board consider his appeal on the evidence of record.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO declined to reopen the claim of entitlement to service connection for a back condition on the basis that no new and material evidence had been received linking the Veteran's back condition with his service.  The Veteran did not timely appeal this decision.

2.  Evidence received since the September 2004 rating decision, i.e., information pertaining to a possible link between the Veteran's back condition and his service-connected bilateral knee disabilities, relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision that declined to reopen the claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the September 2004 rating decision is new and material and the claim of service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In September 2004, the RO declined to reopen the Veteran's claim for service connection for a back condition.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the September 2004 rating decision, the evidence of record included service medical records and post-service private medical records revealing treatment for back problems beginning in the late 1980s.  The evidence of record also included statements from the Veteran in which he reported injuring his back in a motor vehicle accident and as a result of carrying heavy Howitzer projectiles during service.  In the decision, the RO conceded that the Veteran had been treated for post-service back problems, and that his service records documented complaints of lower back pain in 1978.  However, given the normal findings at separation, the RO found that there was insufficient evidence linking the claimed back condition to service.

In July 2008, the Veteran submitted correspondence with accompanying medical documentation reflecting that he had bilateral total knee replacement surgery in March 2007.  In October 2009, he suggested that his back condition might be related to his service-connected bilateral knee problems; essentially, he has averred that his knees hinder his mobility and exacerbate his back symptoms.  In the March 2016 Informal Hearing Presentation, his representative argued that the Veteran is entitled to a VA examination concerning a possible causal relationship between his knee and back symptoms.  Upon review, in light of the fact that the Veteran's service-connected knee problems have worsened considerably since the September 2004 rating decision, and as the evidence of record demonstrates ongoing treatment for back problems, the Board finds that evidence submitted since that decision is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a back condition is granted.


REMAND

The Veteran broadly avers that his current back condition is caused or aggravated by his service-connected knee disabilities.  See 38 C.F.R. § 3.310.  A review of the record reflects that he has never been provided a VA spine examination.  As the Veteran has put forth competent, credible evidence that his knee problems hinder his mobility and exacerbate his back pain, the Board finds that a VA examination is warranted in order to evaluate his contentions.  In addition, the examiner should evaluate whether the Veteran's current back symptoms are related to his reported in-service injuries, to include the motor vehicle accident discussed above and his report that he injured his back while carrying heavy projectiles.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the AOJ has not satisfied its duty to assist in obtaining potentially relevant medical evidence.  See 38 U.S.C.A. § 5103A.  The Veteran indicated in his VA Form 9 that he received treatment for his back in 2013 and 2014, to include surgery to relieve pain in his lower back.  Upon review, there is no indication that VA has attempted to identify or obtain these records; the most recent private medical evidence of record dates from 2009.  Accordingly, VA should contact the Veteran and request the appropriate authorization for any outstanding medical records involving his back, in compliance with the procedures listed in 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary consent, the AOJ should request copies of any outstanding treatment records relating to the Veteran's back condition, specifically records dating from 2009 to the present.  The AOJ should follow the procedures set forth in 38 C.F.R. § 3.159(c).  If any outstanding records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and etiology of his current back condition.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition was incurred in or aggravated during service or was otherwise due to an event or incident of that service.  The examiner should specifically discuss the Veteran's reports of injuring his back in a motor vehicle accident and as a result of carrying heavy projectiles in service, as well as his complaint of back pain documented in January 1978.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition was caused or permanently aggravated by his service-connected bilateral knee disabilities.  The examiner should specifically discuss the Veteran's statements that his knee problems hinder his mobility and exacerbate his back symptoms.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


